NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              IN RE: JUSTICE M.

                             No. 1 CA-JV 15-0037
                              FILED 6-25-2015


           Appeal from the Superior Court in Maricopa County
                             No. JV 559816
                  The Honorable James P. Beene, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee

Maricopa County Public Advocate, Mesa
By Jennifer A. Ceppetelli
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Randall M. Howe joined.


D O W N I E, Judge:
                             IN RE: JUSTICE M.
                            Decision of the Court

¶1            Justice M. (“Juvenile”) appeals from the juvenile court’s
disposition order. Pursuant to Anders v. California, 386 U.S. 738 (1967), and
In re Maricopa Cnty. Juv. Action No. JV-117258, 163 Ariz. 484, 486-87, 788
P.2d 1235, 1237-38 (App. 1989), defense counsel has searched the record,
found no arguable question of law, and asked that we review the record
for reversible error. Finding no error, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2          The State filed two delinquency petitions against Juvenile in
November and December 2013, respectively.             Pursuant to a plea
agreement, Juvenile admitted two counts in the petitions, and the
remaining counts were dismissed.         The court placed Juvenile on
probation. Roughly one month later, Juvenile violated her terms of
probation by running away. She admitted the violation in a plea
agreement, and the court once again imposed probation, the terms of
which included participation in a locked residential treatment program.

¶3             Six months later, the State filed another delinquency petition
against Juvenile for one count of assault. Shortly thereafter, the probation
officer filed a petition alleging violations of probation, including failure to
complete the treatment program. Juvenile admitted the allegations in the
delinquency petition and was adjudicated delinquent. She also admitted
violating probation by failing to complete the treatment program.

¶4              The juvenile court held a disposition hearing at which it
addressed both the delinquency and probation violation matters. Juvenile
asked that the court refer her to the Arizona Department of Juvenile
Corrections until her 18th birthday. The court instead continued her on
probation, the terms of which included 180 days in a juvenile detention
facility, participation in a locked residential treatment program, and drug
testing. Juvenile timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) sections 8-235(A) and 12-120.21(A)(1).

                               DISCUSSION

¶5           We find no reversible error. The record supports the
findings that Juvenile’s admissions to the delinquency petition and the
probation violation were knowing, voluntary, and intelligent, and a

1      We view the evidence in the light most favorable to upholding the
juvenile court’s orders. In re John M., 201 Ariz. 424, 426, ¶ 7, 36 P.3d 772,
774 (App. 2001).



                                      2
                            IN RE: JUSTICE M.
                           Decision of the Court

factual basis exists in the record to support her admissions. See A.R.S. §
13-3405(A)(2); Ariz. R.P. Juv. Ct. 32(D)(2). We find no abuse of discretion
in the corresponding dispositions. See In re John G., 191 Ariz. 205, 207, ¶ 8,
953 P.2d 1258, 1260 (App. 1998) (juvenile court’s disposition order will not
be disturbed absent abuse of discretion). A psychological evaluation of
Juvenile was prepared prior to the disposition hearing, and the court
considered Juvenile’s continued mental health issues, her history, and the
recommendation of her probation officer before concluding that probation
with the terms discussed supra was the best course of action. See A.R.S. §
8-341(A)(1)(b) (court may assign delinquent juvenile to probation
department, subject to any conditions court may impose, including term
of incarceration); A.R.S. § 8-341.01(A) (disposition order for participation
in residential treatment program must be supported by psychological
evaluation); In re Miguel R., 204 Ariz. 328, 331, ¶ 4, 63 P.3d 1065, 1068
(App. 2003) (rehabilitation is the purpose of disposition after adjudication
of delinquency); In re Niky R., 203 Ariz. 387, 392, ¶ 21, 55 P.3d 81, 86 (App.
2002) (where not explicitly stated, we presume juvenile court implicitly
made findings necessary to justify disposition order).

                              CONCLUSION

¶6            Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984), Juvenile’s counsel’s obligations in this appeal are at an
end. Counsel need do no more than inform Juvenile of the status of the
appeal and her future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See Ariz. R.P. Juv. Ct. 107(A); see also Ariz. R.P. Juv. Ct. 107(J).




                                :ama




                                       3